Citation Nr: 0920026	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-37 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

REMAND

The Veteran served on active duty from February 1989 to April 
1992. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2005 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  

Subsequent to the adjudication of the Veteran's claim for 
TDIU, a November 2008 rating decision granted service 
connection for post-traumatic stress disorder (hereinafter 
PTSD).  The effect of the Veteran's service-connected 
disability attributable to PTSD on his ability to work has 
not been considered in the adjudication of the Veteran's 
claim for TDIU.  As such, and because the record reflects a 
February 2004 report from a private psychiatrist indicating 
that the veteran had "personal and work stresses" over the 
last few years with repetitive problems of missing work 
without prior notice, the Board concludes that the RO should 
have the first opportunity to consider the impact of his 
service-connected psychiatric disability upon employment as 
it relates to his claim for service connection for TDIU.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  To assist in 
its consideration of the matter, the RO will be requested to 
obtain a VA Social and Industrial Survey.  

As the Veteran was last afforded VA Compensation and Pension 
Examinations of the cervical and lumbar spine in 2005 and of 
the gastrointestinal system in 2006, this remand will afford 
the RO the opportunity to provide the Veteran with VA 
examinations of the Veteran's spine and gastrointestinal 
system to determine the current impact of the service 
connected neck, lumbar spine and gastrointestinal 
disabilities upon employment.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (finding that fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one).  As such, this case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC for 
the following development:   

1.  The Veteran should be afforded a VA 
examination of the spine and a VA 
examination of the gastrointestinal 
system that includes an assessment of the 
impact of his service connected neck and 
lumbar spine disabilities and GERD upon 
his employment.  The claims files must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
special diagnostic tests that are deemed 
necessary for an accurate assessment must 
be conducted.  A complete rationale for 
all opinions must be provided.  The 
report prepared must be typed.

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for either aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  The RO must arrange for a social and 
industrial survey in which the Veteran is 
to be interviewed by a social worker at 
his home to ascertain his daily 
activities, interactions and support 
group, hobbies or leisure pursuits, and 
any occupational or other gainful 
activities he is engaged in or has 
engaged in recently.  The claims folder 
and a copy of this remand must be made 
available for review by the social worker 
in conjunction with the survey.  The 
social worker must make appropriate 
contacts and inquiries to verify the 
Veteran's reported activities and contact 
groups.  The social worker must ask any 
current and past employer about the 
quality and reliability of the Veteran's 
work, the nature of any missed work, 
reasons for the Veteran leaving/ being 
fired from his last employment, and the 
effectiveness of his work interactions.  
The social worker must elicit and set 
forth pertinent facts regarding the 
Veteran's medical history, education, 
employment history, social adjustment, 
and current behavior and health.  The 
social worker must then address how 
service-connected disability alone, 
limits the Veteran's employment 
opportunities, and whether such 
disability, alone, regardless of the 
Veteran's age or other disorders, renders 
him unemployable.  In this regard, to the 
extent psychiatric symptomatology is 
found to impact employment, only such 
disability attributed to PTSD should be 
considered in determining whether the 
Veteran is unemployable.  

4.  Thereafter, the claim must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran, the Veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

